PER CURIAM.
The trial judge in a Summary Judgment forfeited a motor vehicle pursuant to Sections 932.701 — 932.704 Fla.Stat. (1981) to the City of Sweetwater. We reverse. The alleged violations of the criminal laws of this state were directly contradicted by the *1032deposition testimony of the owner of the vehicle and therefore it would be error of the court to award a summary judgment on these alleged felony violations. Holl v. Talcott, 191 So.2d 40 (Fla.1966); State v. Carroll, 404 So.2d 844 (Fla. 5th DCA 1981); Hammond v. Bicknell, 379 So.2d 680 (Fla. 2d DCA 1980). Therefore the matter is returned to the trial court for further proceedings on the issues as made on the pleadings.
Reversed and remanded with directions.